 
AGREEMENT
 
This Agreement (“Agreement”) is made and entered into as of this 26th day of
December, 2007, between PaceTel, Inc. (“Contractor”), located at 520 Jackson
Avenue, Glencoe, Illinois 60022, and Capital Growth Systems, Inc. d/b/a Global
Capacity Group, Inc. (“CGSI”), located at 500 W. Madison Suite 2060, Chicago,
Illinois 60661.
 
RECITALS
 
On or about April 12, 2006, 20/20 Technologies, Inc. (“20/20”) and Contractor
entered into a Consulting Agreement, by which 20/20 agreed to pay Contractor a
success fee if 20/20 successfully concluded a business arrangement with, among
others, CGSI. Subsequently, 20/20 successfully concluded a business arrangement
with CGSI, resulting in Contractor earning the success fee in the amount of
$250,000.00 (“Success Fee”).
 
CGSI desires to resolve amicably a dispute with Contractor concerning the
payment of the Success Fee and to engage Contractor as a contractor to receive
certain services from the Contractor, as defined herein. The Contractor is
interested in providing these services.
 
CGSI and the Contractor both desire to enter into this Agreement to set forth
the terms and conditions on which those services will be provided and to resolve
amicably the dispute concerning the payment of the Success Fee.
 
NOW, THEREFORE, for valuable consideration, including the foregoing Recitals
which are made a part hereof, the receipt and sufficiency of which are
acknowledged, CGSI and the Contractor agree as follows:
 
1.  Success Fee.
 
(a)  In full satisfaction of the Success Fee, and all claims that Contractor has
against CGSI or 20/20 for the failure to pay to Contractor the Success Fee prior
to the execution of this Agreement, CGSI shall pay to Contractor the following:
(i) the sum of $250,000.00 (“Settlement Sum“) payable in 17, consecutive monthly
installments, with the first installment of $15,000.00 commencing on the date of
the execution of this Agreement and continuing thereafter in 15 consecutive
monthly installments of $15,000.00 each due on the first day of each successive
16 calendar months thereafter, with a final installment in the amount of
$10,000.00 due on the first day of the 17th calendar month from the date of
execution (“Installments”); and, (ii) upon the execution of this Agreement, a
warrant for 300,000 shares of common capital stock of CGSI in the form of
Exhibit 1, attached hereto and made a part hereof, which the parties shall
execute and issue to Contractor upon the execution of this Agreement and which
represents a discount to the closing price of the Company’s common stock as of
the date of this Agreement (“Warrant”). In connection with receipt of the
Warrant, Contractor represents and warrants that it is an “accredited investor“
as that term is defined in Regulation D by virtue of each of its beneficial
owners having a net worth in excess of $1,000,000.00.
 
(b)  In the event any Installment is not timely paid, upon written notice from
Contractor to CGSI and CGSI‘s failure to pay the outstanding Installment(s)
within 60 days of the service of this written notice, CGSI shall be in default
and all Installments shall be accelerated automatically without further notice
and all remaining balance of the Settlement Sum shall be immediately due in
full.
 

--------------------------------------------------------------------------------


 
(c)  The remaining balance of the Settlement Sum shall become immediately due
and payable in full, with all outstanding Installments accelerated upon delivery
of written notice from the Contractor, if any of the following events shall
occur (“Corporate Event“): CGSI shall sell substantially all of its assets or
business through a merger, sale of assets, sale of stock or similar corporate
reorganization. In such case(s), the remaining balance of the Settlement Sum
shall be due at the consummation of the Corporate Event.
 
(d)  Upon default, interest shall accrue on the unpaid portion of the Settlement
Sum at the rate of prime (as announced in the Wall Street Journal) plus one
percent per annum, simple interest.
 
2.  Services. The Contractor and CGSI agree that upon the execution of this
Agreement, they will execute and deliver the Finders Fee Agreement, attached
hereto and made a part hereof as Exhibit 2 (“Finders Fee Agreement”), by which
Contractor shall provide, on the terms and conditions of this Finders Fee
Agreement, consulting, research and business advice regarding strategic
alliances and other transactions with certain reseller companies as more
specifically described in the Finders Fee Agreement. In addition to the Success
Fee and the payments in satisfaction of the Success Fee set forth in Section 1
above, Contractor will be paid an additional success fee to the extent that he
earns the same pursuant to the Finders Fee Agreement.
 
3.  Term of Agreement. Neither party may terminate this Agreement, but the
Finders Fee Agreement may be terminated pursuant to its terms.
 
4.  Binding. All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of, and be enforceable by the heirs, successors
and assigns of the parties to this Agreement, including, without limitation, any
successor to CGSI, whether by merger, consolidation, sale of stock, sale of
assets or otherwise.
 
5.  No Waiver of Rights. No delay or failure on the part of Contractor to
exercise any right, power or privilege under this Agreement shall operate as a
waiver thereof, and no single or partial exercise of any right, power or
privilege shall preclude any other or further exercise thereof or the exercise
of any other power or right, or be deemed to establish a custom or course of
dealing or performance between the parties hereto. Upon default the parties
shall have such cumulative remedies as are provided by law or equity. The party
prevailing in litigation shall be entitled to its reasonable attorney’s fees.
 
6.  Governing Law. This Agreement shall be construed and enforced under Illinois
law, with venue proper in Cook County, Illinois.
 
7.  Counterpart Signatures/Fax Signatures. This Agreement may be executed in
counterparts and by fax exchange with the same effect as if executed by both
parties with original signatures.
 
8.  Entire Agreement. This Agreement contains the entire agreement between the
parties and supersede all earlier or contemporaneous agreements between or
representation made by the parties. This agreement may be changed only in
writing executed on behalf of both parties. Both Contractor and CGSI (their
agents and/or legal counsel) have reviewed and understood the provisions of this
Agreement. The obligations of the parties will survive any termination of this
Agreement.
 
2

--------------------------------------------------------------------------------


 
9.  Severability. If any portion of this Agreement is held to be unenforceable
or invalid, the parties intend that the other portions of this Agreement remain
in effect.
 
10.  Authority. Each party represents and warrants that it has full power and
authority to enter into and perform this Agreement, and that the person
executing this Agreement on behalf of that party has been properly authorized
and empowered to enter into this The parties hereto represent that they shall do
all acts, and execute and deliver all documents necessary, convenient or
desirable to effectuate all provisions of this Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.
 
CONTRACTOR:
 
CGSI:
     
PaceTel, Inc.
 
Capital Growth Systems, Inc.
           
By:
   
By:
   
Martin Nagel, President
 
Its:
 



3

--------------------------------------------------------------------------------


CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made and entered into as of this 26th
day of December, 2007, between PaceTel, Inc. (“Contractor”), located at 520
Jackson Avenue, Glencoe, Illinois 60022, and Capital Growth Systems, Inc. d/b/a
Global Capacity Group, Inc.(“CGSI”), located at 500 W. Madison, Suite 2060
Chicago, Illinois 60661.
 
WHEREAS CGSI desires to receive certain services from the Contractor, as defined
herein, and the Contractor is interested in providing such services, CGSI and
the Contractor both desire to enter into this Agreement to set forth the terms
and conditions on which those services will be provided.
 
NOW, THEREFORE, CGSI and the Contractor agree as follows:
 
1.  Services. The Contractor agrees to provide, on the terms and conditions of
this Agreement, consulting, research and business advice regarding strategic
alliances and other transactions with certain reseller companies as more
specifically described by CGSI from time to time. Contractor will complete these
projects as mutually agreed.
 
2.  Reporting. Contractor will report to Patrick Shutt, Chief Executive Officer
of CGSI for all contractual activities. Patrick Shutt will assign objectives for
services required of Contractor.
 
3.  Labor and Material. Contractor shall provide, at its cost, labor, equipment
and materials necessary for the Contractor to provide services under the terms
of this Agreement.
 
4.  Term of Agreement/Fees. Contractor will be paid a success fee of 2.5% of the
value of a transaction which CGSI enters into with a Qualified Company listed on
an executed (by both parties hereto) Schedule A as amended from time to time for
any that transaction is concluded within twelve (12) months of the termination
date of this Agreement.. The success fee will be paid in the same form as the
value of the transaction (in cash for the cash portion, in equity for the equity
portion or a combination of the two) unless the parties otherwise agree. Only
firms listed on an executed Schedule A will be subject to the Agreement and this
Section 4 compensation.
 
CGSI agrees to reimburse Contractor for direct expenses specifically incurred
and approved by CGSI in advance, including travel.
 
In the event that CGSI determines a need to terminate this Agreement prior to
its expiration, CGSI shall provide at least ten (10) business days’ written
notice, and shall be responsible for any and all costs and compensation (which
must have been previously mutually agreed) incurred to date of the notice and in
the winding down of any outstanding projects. If the Agreement is terminated
prior to its expiration, the provisions relating to compensation for any
concluded transactions will continue to apply.
 
The term of this Agreement is from the date of this Agreement to December 31,
2008 unless extended by written agreement of the parties. Any extension of the
time for renewal work performed there under shall be subject to the terms and
conditions of this Agreement as if executed in full.
 

--------------------------------------------------------------------------------


 
5.  Not an “Employee.” Contractor is not an “employee” of CGSI. As such, CGSI
shall not be responsible for withholding taxes with respect to compensation of
Contractor, and Contractor shall have no claim against CGSI or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.
 
6.  Non-Solicitation and Proprietary Information. The Contractor during the term
of this Agreement and for a period of six months following any termination,
shall not, directly or indirectly: (a) hire, solicit, or interfere in CGSI’s
relationship with any employee, or consultant of itself or any of its
subsidiaries; or (b) interfere in CGSI’s relationship with any contractor or
customer of itself or any of its subsidiaries. Moreover, the Contractor will
from time to time have access to CGSI and subsidiaries proprietary information
and information provided to CGSI and subsidiaries by others pursuant to
confidentiality agreements. Contractor agrees to keep at all times any
proprietary information of CGSI and subsidiaries completely confidential.
 
7.  Proprietary Rights. CGSI shall be the owner of all subject matter that is
developed by Contractor in connection with this Agreement; CGSI has the right to
obtain patents, copyrights and other rights to such work, and the Contractor
agrees to willfully cooperate with CGSI in obtaining and maintaining such rights
(and execute such assignments or other documents reasonably requested by CGSI).
Moreover, Contractor will promptly notify CGSI as to all inventions,
discoveries, ideas or materials conceived or reduced to practice by Contractor
while performing her duties under this Agreement. All work performed by
Contractor for CGSI shall be deemed work for hire and all copyrights associated
therewith are deemed assigned to CGSI. “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including
without limitation documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Confidential Information may also include information disclosed to a disclosing
party by third parties and in all events will include any information disclosed
by any subsidiary of a Party. Confidential Information shall not, however,
include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the disclosing
party; (ii) becomes publicly known and made generally available after disclosure
by the disclosing party to the receiving party through no action or inaction of
the receiving party; (iii) is already in the possession of the receiving party
at the time of disclosure by the disclosing party; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is or has been independently developed by
the receiving party without use of or reference to the disclosing party’s
Confidential Information; or (vi) is required by law to be disclosed by the
receiving party, provided that the receiving party gives the disclosing party
prompt written notice of such requirement prior to such disclosure and
assistance in obtaining an order protecting the information from public
disclosure.
 
8.  Assignment. CGSI may from time to time assign its rights under this
Agreement to an affiliate or to any purchaser of all or substantially all of the
assets of CGSI or any successor to its business, with the written consent of the
Contractor, which consent will not be unreasonably withheld. This Agreement
shall inure to the benefit of and be binding on the parties and their respective
successors-in-interest.
 
9.  Governing Law. This Agreement shall be construed and enforced under Illinois
law, with venue proper in Cook County, Illinois.
 
2

--------------------------------------------------------------------------------


 
10.  Counterpart Signatures/Fax Signatures. This Agreement may be executed in
counterparts and by fax exchange with the same effect as if executed by both
parties with original signatures.
 
11.  Entire Agreement; Amendments. This Agreement and any amendment thereto
contain the entire agreement between the parties and supersede all earlier or
contemporaneous agreements between or representation made by the parties. This
agreement may be changed only in writing executed on behalf of both parties.
Both Contractor and CGSI (their agents and/or legal counsel) have reviewed and
understood the provisions of this Agreement. The obligations of the parties will
survive any termination of this Agreement.
 
12.  Severability. If any portion of this Agreement is held to be unenforceable
or invalid, the parties intend that the other portions of this Agreement remain
in effect.
 
13.  Captions. Caption headings in this document are intended for convenience of
reference only and not to have any substantive effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
CONTRACTOR:
 
CGSI:
     
PaceTel, Inc.
 
Capital Growth Systems, Inc.
           
By:
   
By:
   
Martin Nagel
 
Its:
   
President
     

 
3

--------------------------------------------------------------------------------



SCHEDULE A
 
This Schedule A will list all firms that are subject to the services of the
Consulting Agreement made and entered into as of this ___ day of ______, 2007,
by and between PaceTel, Inc. (“Contractor”), located at 520 Jackson Avenue,
Glencoe, Illinois 60022, and Capital Growth Systems, Inc. d/b/a Global Capacity
Group, Inc. (“CGSI”), located at 500 W. Madison, Suite 2060, Chicago, IL 60661.
Only firms listed on an executed Schedule A will be subject to the Consulting
Agreement.
 
This Schedule A will be updated and re-executed from time to time by the
parties.
 
 
Name of Firm
 
Location (City and State)
 
1.
       
2.
       
3.
       
4.
       
5.
     

 
IN WITNESS WHEREOF, the parties hereto have executed this Schedule A as of the
date set forth below:
 
DATE: ______, 2007
 
CONTRACTOR:
 
CGSI:
     
PaceTel, Inc.
 
Capital Growth Systems, Inc.
           
By:
   
By:
   
Martin Nagel
   
Patrick C. Shutt, CEO
 
President
   
 

 
A-1

--------------------------------------------------------------------------------


 